[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                   FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 05-11382
                                                              January 31, 2006
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________               CLERK

                  D. C. Docket No. 04-00082-CR-FTM-29DNF

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

SENECA ORLANDO EDISON,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (January 31, 2006)

Before BIRCH, DUBINA and HULL, Circuit Judges.

PER CURIAM:

      Robert C. Hill, Jr., appointed counsel for Seneca Orlando Edison in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Edison’s conviction and sentence are

AFFIRMED.




                                          2